Citation Nr: 0300909	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  96-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of pneumonia, to include bronchitis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
contusions of both heels.

(The issues of entitlement to service connection for 
residuals of head injury, residuals of a shell fragment 
wound to the left elbow, bilateral hearing loss, residuals 
of pneumonia (to include bronchitis), and contusions of 
both heels, on the merits, will the subject of a later 
decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from 
October 1965 to October 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.

By way of an October 1994 rating decision, the RO denied, 
among other claims, entitlement to service connection for 
head injury residuals, a shrapnel wound to the left elbow, 
bilateral hearing loss, and anxiety disorder.  The veteran 
perfected a timely appeal with respect to each of these 
issues.  

In a May 1995 rating decision, the RO found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claims seeking entitlement to 
service connection for contusions of both heels and 
residuals of pneumonia and bronchial problems.  (As it is 
clear that the veteran is claiming bronchitis as a 
residual of his pneumonia in service, the Board has 
recharacterized the issue as one for "residuals of 
pneumonia," to include the claim for bronchitis.)  The 
veteran perfected a timely appeal of the RO's May 1995 
decision.  

In June 2000 the veteran's case came before the Board on 
the same issues of whether new and material evidence had 
been submitted sufficient to reopen the claims of 
entitlement to service connection for contusions of both 
heels and residuals of pneumonia, to include bronchitis, 
and whether entitlement to service connection was 
warranted for head injury residuals, a shrapnel wound to 
the left elbow, and bilateral hearing loss.  The Board 
concluded that new and material evidence had not been 
submitted sufficient to reopen the veteran's claims, and 
the claims remained denied.  The Board also denied the 
veteran's claims seeking entitlement to service connection 
for head injury residuals, a shrapnel wound to the left 
elbow, and bilateral hearing loss.  The Board entered the 
decision in this case on June 21, 2000.  Thereafter, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2002 motion to the 
Court, the VA Secretary requested that the June 2000 Board 
decision be vacated and the matter remanded for 
readjudication in light of the recently enacted Veterans 
Claims Assistance Act.  By a February 26, 2002, order, the 
Court granted the joint motion, and the matter has since 
been returned to the Board for compliance with directives 
of the motion.

The Board is undertaking additional development on the 
claims of entitlement to service connection for residuals 
of head injury, residuals of a shell fragment wound to the 
left elbow, and bilateral hearing loss, pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Further, having currently decided by way of the present 
Board decision that the veteran has in fact submitted new 
and material evidence sufficient to reopen his claims of 
entitlement to service connection for contusions of both 
heels and residuals of pneumonia, to include bronchitis, 
the Board is now undertaking additional development with 
respect to those claims as well.  When development is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing the veteran's and/or 
his representative's response, the Board will prepare a 
separate decision addressing the merits of the veteran's 
claims of entitlement to service connection for contusions 
of both heels, residuals of pneumonia (to include 
bronchitis), head injury residuals, a shrapnel wound to 
the left elbow, and bilateral hearing loss.

By way of an October 1994 rating decision, the RO also 
granted the veteran entitlement to service connection for 
post-traumatic stress disorder (PTSD), evaluated as zero 
percent (noncompensable).  The veteran perfected a timely 
appeal that challenged the assignment of the 
noncompensable evaluation for PTSD.  Thereafter, in a July 
1997 rating action, the RO recharacterized the veteran's 
service-connected psychiatric disability as PTSD with 
dysthymia, and assigned a 30 percent evaluation for this 
disability.  In a written statement, which was received by 
the RO in September 1997, the veteran withdrew his appeal 
pertaining to the propriety of the initial evaluation 
assigned for the service-connected PTSD.  See 38 C.F.R. 
§ 20.204 (2002); see also Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(the Board has no authority to proceed on an issue that 
has been withdrawn).


FINDINGS OF FACT

1.  An unappealed RO decision in June 1979 denied the 
veteran's claims seeking entitlement to service connection 
for contusions of both heels and residuals of pneumonia, 
to include bronchitis.  This rating action became final.

2.  Evidence received since the June 1979 rating decision 
is neither cumulative nor redundant and is so significant 
that it must be considered (with the other evidence of 
record in order to fairly decide the merits of the claims 
of entitlement to service connection for contusions of 
both heels and residuals of pneumonia, to include 
bronchitis.


CONCLUSIONS OF LAW

1.  The RO's June 1979 rating decision, which denied the 
veteran's claims seeking entitlement to service connection 
for contusions of both heels and residuals of pneumonia, 
to include bronchitis, is final.  38 U.S.C.A. §§ 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for contusions of both heels and residuals of 
pneumonia, to include bronchitis.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that, with particular respect to his 
applications to reopen previously denied claims of 
entitlement to service connection for contusions of both 
heels and residuals of pneumonia, to include bronchitis, 
the veteran has received the degree of notice which is 
contemplated by law.  By way of the May 1995 appealed 
rating action in this case, in addition to supplemental 
statements of the case dated in March 1997, December 1997, 
and December 1999, the veteran was put on notice that his 
relevant claims for service connection were previously 
denied in an unappealed and final rating action in June 
1979; thus, requiring him to now submit new and material 
evidence to reopen those claims.  Following the RO's 
issuance of a May 1995 rating decision and subsequent 
supplemental statements of the case, the Board then 
provided the veteran and his authorized representative 
with its June 2000 decision.  Although the Board's June 
2000 decision has no adjudicatory authority due to the 
Court's order for vacatur, in that decision, the Board 
again informed the veteran of his obligation to submit new 
and material evidence, and the veteran received notice 
regarding the most recent change in case law governing the 
sufficiency of new and material evidence for purposes of 
reopening a previously denied claim.  Finally, by way of 
the aforementioned documents, the veteran has been 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  In this manner, VA has more narrowly 
assessed and articulated for the veteran his obligation to 
provide any remaining outstanding evidence, if existent, 
necessary for reopening a previously denied claim, in 
addition to that evidence which is necessary for 
establishing service connection.

Absent further pending development by the Board in regards 
to the actual merits of the veteran's current claims, the 
record does nevertheless disclose that VA has additionally 
met its duty to assist the veteran to the extent that 
adequate evidence necessary for the purpose of reopening 
his previously denied claims has been obtained.  
Specifically, copies of the veteran's relevant post-
service VA treatment records have been associated with the 
veteran's claims folder, in addition to other newly added 
evidence which was submitted by the veteran.  In November 
1997 the veteran was provided with an opportunity to 
provide relevant testimony at a personal hearing before 
the RO.  In more recent correspondence dated in August 
2002, both the veteran and his authorized representative 
were informed that additional argument in support of the 
veteran's application to reopen his previously denied 
claims of entitlement to service connection for contusions 
of both heels and residuals of pneumonia, to include 
bronchitis, could be submitted.  (The Board observes that 
VA's August 2002 letters appear to have been sent to the 
veteran's former residence, as he subsequently changed his 
address prior to the delivery of such letters.  
Nevertheless, copies of the relevant letters were sent and 
received by the veteran's authorized representative.)

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  New and Material Evidence.

The veteran's request to reopen his previously denied 
claims of entitlement to service connection for contusions 
of both heels and residuals of pneumonia, to include 
bronchitis, were denied by the RO in a prior June 1979 
rating decision.  In April 1994 the veteran filed an 
application to reopen his previously denied claims.  
Therefore, his application to reopen his previously denied 
claims was initiated prior to August 29, 2001, the 
effective date of the newly amended § 3.156, which 
redefines "new and material evidence" needed to reopen a 
previously denied claim.  See 38 C.F.R. § 3.156(a) (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also 62 Fed. Reg. 37953 (1997), 
VAOPGCPREC 11-97 (Mar. 24, 1997).  Notably, however, the 
Secretary of VA has specifically provided that the 
amendments to 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result, 
the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's 
April 1994, claims to reopen, which are discussed below.

As previously mentioned, by way of a June 1979 rating 
decision, the RO denied the veteran's claims seeking 
entitlement to service connection for contusions of both 
heels and residuals of pneumonia, to include bronchitis.  
The RO determined that while the veteran's service medical 
records indicated the veteran was in fact treated for 
contusions of both heels and pneumonia during service, 
such conditions were deemed to have resolved prior to the 
veteran's discharge from service, as evidenced by the 
absence of any relevant findings pertaining to these 
conditions at the time of the veteran's separation 
examination in October 1969.  In the absence of any 
existing residuals following the veteran's in-service 
treatment for heel contusions and pneumonia, the RO denied 
the veteran's claims seeking entitlement to service 
connection for contusion to both heels and residuals of 
pneumonia, to include bronchitis.  In July 1979 the RO 
notified the veteran of the adverse decision concerning 
his claims, and he was also informed of his appellate and 
procedural rights, but he did not initiate an appeal of 
that decision. 

Because a timely appeal of the RO's June 1979 decision was 
not submitted, the Board presently concludes that the RO's 
June 1979 decision became final based on the evidence then 
of record. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, the law 
and regulations provide that if new and material evidence 
has been presented or secured with respect to a claim 
which has been disallowed, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in June 
1979.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Currently, pertinent evidence added to the record since 
the RO's June 1979 rating decision consists of post-
service VA outpatient treatment records, in addition to 
personal testimony which was provided by the veteran at a 
November 1997 RO hearing.  This particular evidence (in 
its entirety) is new, as it was neither previously of 
record nor previously considered by the RO in June 1979.  
More importantly, the evidence is material in that it 
speaks directly to the issue of whether the veteran has in 
fact experienced persistent or recurrent symptoms of a 
disability/ies which could possibly be related to any in-
service treatment the veteran may have received while in 
service i.e., treatment for pneumonia and heel contusions.  
Specifically, at the time of his November 1997 RO hearing 
the veteran testified that he still had problems with pain 
in the heels of his feet.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (A lay person is competent to 
describe symptoms.)  Subsequent VA outpatient treatment 
records dated from December 1997 to December 1999 indicate 
that in January 1999 the veteran was treated for 
complaints of chest congestion and cough.  The assessment 
was bronchitis, probably bacterial, following an upper 
respiratory infection.  In November 1999 the veteran was 
treated for complaints of a sore throat.  The assessment 
was pharyngitis, upper respiratory infection and 
bronchitis.  Because a lack of evidence which suggested a 
continuity of symptomatology was among the basis for the 
RO's original denial of the veteran's service connection 
claims in June 1979, the Board now determines that new and 
material evidence sufficient to reopen the veteran's 
claims for entitlement to service connection for 
contusions of both heels and residuals of pneumonia, to 
include bronchitis, has been presented in the form of the 
veteran's personal testimony and his newly submitted post-
service VA outpatient treatment records.  This evidence 
must be considered in light of all of the evidence both 
old and new, in order to fairly decide the merits of the 
veteran's current claims.  Having determined that new and 
material evidence has been added to the record, the 
veteran's previously denied claims seeking entitlement to 
service connection for contusions of both heels and 
residuals of pneumonia, to include bronchitis, are 
reopened.  38 U.S.C.A. § 5108' 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the 
claims of entitlement to service connection for contusions 
of both heels and residuals of pneumonia, to include 
bronchitis, are reopened; the appeal is granted to this 
extent only.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

